UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6981



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY BARNES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, District
Judge. (CR-92-58, CA-97-284-5-BR)


Submitted:   September 25, 1997           Decided:   October 9, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Barnes, Appellant Pro Se. Rudolf A. Renfer, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

without prejudice his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1997) and denying his motion for reconsideration. We
have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Barnes, Nos. CR-92-58; CA-97-284-5-BR
(E.D.N.C. June 12, 1997).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




      *
          Appellant's motion for appointment of counsel is hereby
denied.

                                 2